82 N.Y.2d 867 (1993)
631 N.E.2d 569
609 N.Y.S.2d 563
Herbert C. Baldwin, Appellant,
v.
William Degenhardt, Respondent.
Court of Appeals of the State of New York.
Argued November 9, 1993.
Decided December 15, 1993.
Joseph A. Ermeti, Sidney, and Albert E. Clune for appellant.
Julio E. Urrutia, Syracuse, and John Trop for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA and SMITH. Taking no part: Judge LEVINE.
Order reversed, with costs, and a new trial granted for the reasons stated in the dissenting memorandum of Justice Paul J. Yesawich, Jr., at the Appellate Division (189 AD2d 941, 943-944).